833 F.2d 310Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Raymond E. SCOTT, Plaintiff-Appellant,v.FAUQUIER SERVICES, INC., Defendant-Appellee,andTown of Warrenton, Buddy Payne, Supt. of Maintenance, Defendants.
No. 86-1724.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 27, 1987.Decided Nov. 5, 1987.

Raymond E. Scott, appellant pro se.
Richard H. Lewis, Stephen A. Horvath, Lewis, Tydings, Bryan, Trichilo, & Stock, P.C., for appellee.
Before K.K. HALL, JAMES DICKSON PHILLIPS, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Raymond E. Scott, a citizen of North Carolina, slipped and fell on the steps of the Fauquier County, Virginia, courthouse.  He filed suit under 28 U.S.C. Sec. 1332 claiming that Fauquier Services, Inc., a Virginia corporation, was responsible for clearing the steps of snow and ice and had negligently performed this function.  A jury found for the defendant company.  On appeal Scott complains that his attorney failed to advise him of a settlement offer, failed to present a witness who could have testified regarding the condition of the steps, and failed to argue that access to the handrails was blocked by large piles of snow and ice.


2
Scott's complaints about his attorney's handling of the case do not provide a basis for upsetting the jury verdict in favor of the defendant.    See Sanchez v. United States Postal Service, 785 F.2d 1236 (5th Cir.1986).  They are a matter between Scott and his attorney.


3
There appearing no ground for reversal of the judgment in favor of defendant, we grant appellee's motion for summary affirmance and affirm the judgment below.  We dispense with oral argument because the dispositive issues have been decided authoritatively.


4
AFFIRMED.